             Case 2:21-cv-01645-CKD Document 5 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RONNIE J. WILLIAMS,                                No. 2:21-cv-1645 CKD P
12                          Plaintiff,
13               v.                                         ORDER
14       WELL PATH MEDICAL, et al.,
15                          Defendants.
16

17              Plaintiff, a Solano County prisoner proceeding pro se, has filed a civil rights action

18   pursuant to 42 U.S.C. § 1983. Plaintiff has not, however, filed a complete in forma pauperis

19   affidavit or paid the required filing fee of $350.00 plus the $52.00 administrative fee. 1 See 28

20   U.S.C. §§ 1914(a), 1915(a). Plaintiff will be provided the opportunity either to submit the

21   appropriate affidavit in support of a request to proceed in forma pauperis or to submit the required

22   fees totaling $402.00. Plaintiff is advised that any request to proceed in forma pauperis must be

23   accompanied by a certified copy of the prisoner’s jail trust account statement for the last six-

24   months.

25   /////

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $52.00 administrative fee.
                                                         1
            Case 2:21-cv-01645-CKD Document 5 Filed 09/16/21 Page 2 of 2


 1             In accordance with the above, IT IS HEREBY ORDERED that:

 2             1. Plaintiff shall submit, within thirty days from the date of this order, a complete

 3   application to proceed in forma pauperis on the form provided by the Clerk of Court, or the

 4   required fees in the amount of $402.00; plaintiff’s failure to comply with this order will result in a

 5   recommendation that this action be dismissed; and

 6             2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 7   Forma Pauperis By a Prisoner.

 8   Dated: September 16, 2021
                                                         _____________________________________
 9
                                                         CAROLYN K. DELANEY
10                                                       UNITED STATES MAGISTRATE JUDGE

11

12

13   1/mp
     will1645.3a
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
